DETAILED ACTION
Claims 5-12 were subject to restriction requirement mailed on 09/23/2021.
Applicant filed a response, and elected Group II, claims 6 and 10 and withdrew claims 6, 7-9 and 11-12, without traverse on 11/23/2021.
Claims 5-12 are pending, of claims 5, 7-9, and 11-12 are withdrawn.
Claims 6 and 10 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6 and 10, in the reply filed on 11/23/2021 is acknowledged.
Claims 5, 7-9, and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/JP2017/030982, filed 08/29/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-005449, filed 01/16/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 6 is objected to because of the following informalities: 
 Claim 6, line 10, recites “in surface of”. It is suggested to amend “in surface of” to “in a surface of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., US 2012/0046164 A1 (Tanaka) (provided in IDS received on 09/09/2019), in view of Shao, US 2014/0038078 A1 (Shao) (provided in IDS received on 09/09/2019).
Regarding claim 6, Tanaka discloses fine particles of core-shell structure suitable for use as the catalyst on the fuel electrode in the fuel cell (Tanaka, [0069]).
Tanaka further discloses the core particle should preferably be any metal or alloy thereof which is selected from a group including silver (Tanaka, [0062]).  Given that Tanaka discloses the fine particles of core-shell structure that overlaps the presently claimed core-shell catalyst, including silver, it therefore would be obvious to one of ordinary skill in the art, to use the silver, which is both disclosed by Tanaka and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Tanaka further discloses formation of platinum layer (Tanaka, p[0114]); the fine particles of core-shell structure according to the present application are produced by preparing core particles having the face-centered cubic (fcc) crystal structure and then covering the core 
Tanaka does not explicitly disclose (a) silver atoms in an outermost layer of the core constitute a (001) plane; (b) the plurality of platinum atoms that constitute the shell layer constitute a (001) plane; and (c) in surface of the shell layer, a nearest neighbor platinum-platinum interatomic distance falls within the range of from 2.81 Å to 2.95 Å.
With respect to difference (a) and (b), Shao discloses a core-shell catalyst for fuel cell (Shao, p[0010]), wherein the core is enriched in {100} or {111} plane (Shao, p[0010]) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst have a structure similar to that of the core (i.e., also enriched in {100} or {111} plane like the core) (Shao, p[0010]).
As Shao expressly teaches, {100} planes can be used with absorption electrolytes, such as sulfuric acid, (Shao, [0020]), to maintain the availability of surface sites of the core-shell catalyst and prevent the decrease of oxygen reduction reaction activity (Shao, [0021]) because these absorption electrolytes only weakly absorb on the {100} surfaces of platinum (Shao, 
Shao is analogous art as Shao is drawn to a core-shell catalyst for fuel cell.
In light of the motivation of a core-shell catalyst wherein the core is enriched in {100} plane (e.g. (111) plane) and the platinum shell follows the surface of the core so that the shell, and the resulting catalyst has a structure similar to that of the core, as taught by Shao, it therefore would have been obvious to one of ordinary skill in the art to substitute the arrangement of “silver atoms in an outermost layer of the core constitute a (111) crystal plane and a plurality of platinum atoms that constitute the shell layer constitute a (111) plane, the (111) plane constituted by the plurality of platinum atoms residing on the (111) plane constituted by silver atoms” of the core-shell catalyst of Tanaka with the arrangement such that “silver atoms in an outermost layer of the core constitute a (001) crystal plane and a plurality of platinum atoms that constitute the shell layer constitute a (001) plane, the (001) plane constituted by the plurality of platinum atoms residing on the (001) plane constituted by silver atoms”, as taught by Shao, with reasonable expectation of success of preventing decrease of oxygen reduction reaction activity with absorption electrolytes, and thereby arrive at the claimed invention.
With respect to difference (c), this limitation is understood by a person of ordinary skill in the art to be necessarily present in the core-shell catalyst of Tanaka according to the specification. The specification discloses that the nearest neighbor Pt-Pt interatomic distance in a structure in which a single Pt atomic layer resides on Ag is 2.95 Å (specification, [0097]), and the nearest neighbor Pt-Pt interatomic distance in bulk Pt is 2.81 Å (specification, [0098]). Thus, a core-shell catalyst of Tanaka comprised of Ag as the core, and Pt as the shell, in surface of the 
While there is no disclosure that the fine particles of core-shell structure is for use for an oxygen reduction reaction as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for an oxygen reaction, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
	
Regarding claim 10, Tanaka further discloses that the shell of the particle should have a platinum layer with a thickness of at least three atoms (Tanaka, [0027]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732